DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over DE102017223134.
Claim 1. An axle assembly (fig.2) comprising: an electric motor (8) having a rotor (rotor of 8) that is rotatable about a first axis (axis of 8); a countershaft (9 and 10) that is rotatable about a countershaft axis: a drop gear set (11) that operatively connects the rotor to the countershaft; a drive pinion (5) that is rotatable about a drive pinion axis; a countershaft transmission (7) that operatively connects the countershaft to the drive pinion; and a differential assembly (1) that is operatively connected to the drive pinion, wherein the electric motor and the countershaft transmission are positioned on opposite sides (right and left sides) of the differential assembly.  The figure 2 motor (8) and first axis thereof appears to be roughly coaxial with the pinion axis (rather than between the countershaft axis and pinion axis as newly added to applicant’s claims).  However, it is clear when comparing the prior art figures/embodiments that the position of the 1
Claim 2. The axle assembly of claim 1 wherein the drop gear set is positioned between the electric motor and the countershaft transmission (see fig.2).  
Claim 3. The axle assembly of claim 1 wherein the drop gear set is positioned between the electric motor and the differential assembly (see fig.2).  
Claim 4. The axle assembly of claim 1 wherein a rotor shaft is connected to the rotor and is rotatable about the first axis and the drop gear set includes a first drop gear that engages a second drop gear, wherein the first drop gear is rotatable about the first axis with the rotor shaft and the second drop gear is rotatable about the countershaft axis with the countershaft (see fig.2).  
Claim 5. The axle assembly of claim 4 wherein the drop gear set provides gear reduction between the rotor shall and the countershaft (see figure 2).  

Claim 7. The axle assembly of claim 1 wherein the countershaft transmission includes a set of countershaft gears (gears of 7 receiving 10) that receive the countershaft and a set of drive pinion gears (gears receiving 6) that receive the drive pinion.  
Claim 8. The axle assembly of claim 7 wherein the set of countershaft gears are fixedly coupled to the countershaft and the set of drive pinion gears that are selectively couplable to the drive pinion (see gear/shaft connections depicted in fig.2).  
Claim 9. The axle assembly of claim 5 wherein the set of countershaft gears includes a first countershaft gear that is rotatable about the countershaft axis and the set of drive pinion gears includes a first gear that is rotatable about the drive pinion axis and through which the drive pinion extends, wherein the first countershaft gear meshes with the first gear and the first gear is selectively couplable to the drive pinion, wherein a first gear ratio is provided when the first gear is coupled to the drive pinion (see fig.2).
Claim 10. The axle assembly of claim 9 wherein the set of countershaft gears includes a second countershaft gear that is rotatable about the countershaft axis, and the set of drive pinion gears includes a second gear that is rotatable about the drive pinion axis and through which the drive pinion extends, wherein the second countershaft gear meshes with the second gear and the second gear is selectively couplable to the drive pinion, wherein a second gear ratio is provided when the second gear is coupled to the drive pinion and the first gear ratio differs from the second gear ratio (see fig.2).  


Claims 13-15 are phrased similar to claims 9-11 (albeit dependent from claim 12) such that claims 13-15 are suggested by the art in a manner that flows naturally from the above modifications and explanations set forth for claims 9-12.
Claims 17-18 are suggested by the art in a manner that flows naturally from the above explanations and modifications.  The prior art is not overly complex and lies in the same general field as applicant's claimed invention.  Accordingly, the pertinence of the art to the remaining claims is apparent and flows naturally from the above explanations of the particular prior art parts relied upon by the examiner.2 
Allowable Subject Matter
Claims 11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's argument that the amendment has overcome the prior art is moot in view of the new grounds of rejection that were necessitated by amendment.
Applicant’s argument that claims 13-15, 17 and 18 were not exhaustively mapped to the art is not persuasive.  The limitations of those dependent claims are met by the art in a manner that flows naturally from the explanations set forth for claims 1-10, 12 and 16, as is evidenced by applicant’s failure to identify any particular limitation present in claims 13-15, 17 and 18 that is not suggested by the prior art.  See also footnote 2 at the bottom of the preceding page 5, which explains that the Federal Circuit has ruled that “all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon” such that the explanations given are above and beyond the minimum requirements for a prima facie.
Applicant’s argument that the Officially Noticed fact relied upon by the examiner to reject claims 11, 19 and 20 is insufficient to meet the whole full scope of the claims is persuasive and those rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04(VI)(C) details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975). 
        2 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.  See also In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence. Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”